Title: To George Washington from Meshech Weare, 20 January 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir
                            Exeter Jany 20th 1781
                        
                        I am honord with the Receipt of your favor of the 5th Instant by Brigadier General Knox, Your Excellencys
                            Exertions and early Communications of the Alarming Situation of Our Army, Demand Our most gratefull Acknowledgments, at
                            the same time that the late Revolt, and present Critical Situation of Our Army, give us the most Anxious Concern. Our
                            General Assembly was Siting, when General Knox arrivd, I immediately laid your Letter before them, and General Knox was
                            pleas’d to give Perticular information of the Circumstances of the Revolt, and Situation of Our Army. The Assembly
                            immediately took the matter under Consideration, and came to a Resolution, immediately to Collect a Sum of Money, to be
                            exchanged for hard money, to send forward twenty four dollars, for such noncommissiond officer and Private in our line, as
                            a Gratuity for their good Services, and the Sufferings they have been unavoidably expost to; It was tho’t by General Knox
                            that the New England States would go into this Measure, and that it would give greater Satisfaction, than Advanceing some
                            part of their pay. The money I have no doubt will be forwarded next week. It is the disposition of the General Assembly,
                            & People of this State, to do every thing in their Power for the Support of the Army, But we have not the means in
                            our power so much as some others may have.
                        I am desir’d by the General Assembly, to Request of your Excellency, that as we have a considerable number of
                            men belonging to this State, now ingaged during the war, who are engaged in Col. Jacksons, and Hazens Regiments, Majr
                            Whitcombs Corps, and Sundry Other Regiments not perticularly belonging to this State, that such men may be turnd Over to
                            some one of Our Regiments, Agreable to the Resolution of Congress, which would make it much more convenient, in provideing
                            for, and Selling with our men. I have the Honor to be with every Sentiment of Esteem and Respect, Your Excellency’s Most
                            Obt Humle Sert
                        
                            Meshech Weare
                        
                    